PD-0194-15
                            NO.



WILLIAM    PAUL   LANGRUM,II.                   IN   THE     TEXAS   COURT


V
                                                OF   CRIMINAL        APPEALS

                                                AT   AUSTIN                 RECEIVED IN
THE   STATE.OF:TEXAS
                                                                       COURT OF CRIMINAL APPEALS
                  APPELLANT'S   MOTION   FOR   EXTENTION      TO   FILE
                                                                               FEB 17 2015
              HIS PETITION FOR DISCRETIONARY REVIEW                  (PDR)

TO THE HONORABLE JUDGE OF SAID COURT:                                            "COSta, QISfK
        COMES NOW,    petitioner William Paul Langrum,               respectfully

present's this motion for extention of time to file his Petition

for Discretionary Review,         (PDR) to challenge the decision of the

Fifth Dsitrict Court of Dallas, Cause NO. 05-13-01489-CR/ EfL£D IN
                                                                       COT?? OF CRIMINAL APPEALS
in support would show the following support thereof;
                                                                               FEB 20 2015
                                         i.

                                                                             Abel Acosta, Clerk
      Petitioner was convicted       in Cause No.       F11-60330-L          for the

offense of Capital Murder, and confined to life without parole.

                                         II.


      The court of appeals affirmed petitioner's appeal,                     February

2, 2015,    and his (PDR)   is due Marvh 4,          2015,    and because of the

limited use of the Law library, and with the yearly lock-down

that set to take place any day now, petitioner respectfully ask

that the court grant him an additional (-60)- days to properly

prepare his petition, extending the date to May 3,2015.

WHEREFORE PRIMISES CONSIDERED,           petitioner respectfully presents

this motion and pray that this Honorable court grant an extention

of time as requested.                           RESPECTFULLY SUBMITTED,

                                                IdflL/yn, rdlJ MfoMlwn %
                                               WILLIAM PAUL LANGRUffi,II


                                         (1)
                         CERTIFICATE   OF   SERVICE


      I hereby certify that a true copy of the foregoing notion
has been sent to Lori Ordiway,     assistant District Attorney for
the Dallas   Court,   at 133 N.Riverfront Blvd,       Dallas    Texas,    75207

by first class U.S. Mail of this day the \Q day of February 2015

                                               LOjjjim raid cLawtiU&m X
                                              WILLIAM    PAUL    LANGRUM^II

                                              TDCJ-ID NO.f IjftHtffoSL
                                              ALLEN    POLUNSKY    UNIT
                                              3872    F.M.350    SOUTH
                                              LIVINGSTON,       TEXAS    77351




                                   (2)